Citation Nr: 0707685	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative arthritis of 
the right knee.  

2.  Entitlement to an initial evaluation in excess of than 10 
percent for the service-connected degenerative lumbar disc 
disease.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1983 to 
August 1990.  

The issue of initial evaluation of the service-connected 
right knee disability comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 RO rating 
decision that granted service connection for arthritis of the 
right knee and assigned a rating of 10 percent disabling 
effective July 13, 1998.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The April 1999 rating decision on appeal also denied service 
connection for acquired bilateral pes planus and degenerative 
lumbar disc disease.  In June 2006, during the pendancy of 
the appeal, the RO issued a rating decision granting service 
connection for both of those disabilities, and those two 
issues are accordingly no longer before the Board.  
However, the veteran has filed a Notice of Disagreement (NOD) 
in regard to the initial rating assigned to the service-
connected lumbar spine disorder, and the file does not show 
that the RO has yet issued a Statement of the Case (SOC).  

In July 2003 the veteran and his wife testified in a hearing 
in Washington, DC before a Veterans Law Judge (VLJ) who is no 
longer with the Board.  The Board had advised the veteran 
that he was entitled to another hearing before a current VLJ, 
but the veteran had not responded.  

The Board remanded this case to the RO, via the Appeals 
Management Center (AMC), in March 2004.   

The Board's decision regarding the issue of initial 
evaluation of service-connected right knee disability is set 
forth hereinbelow.  

The issue of initial evaluation of the service-connected 
lumbar spine disability is addressed in the REMAND portion of 
this document and is being remanded to the RO via the AMC in 
Washington, DC.  VA will advise the veteran when further 
action on his part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  From July 13, 1998, the veteran's right knee range of 
motion has been characterized by full extension and flexion 
to 100 degrees or more, but with additional limitation of 
function due to pain and weakness.  

3.  From July 13, 1998, the veteran has experienced 
instability of the right knee that approximates a slight 
degree of impairment.  

4.  From July 13, 1998, the veteran has experienced atrophy 
of muscles in the right thigh that approximates a moderate 
degree of impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 30 
percent for the service-connected right knee disability from 
July 13, 1998 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.53, 4.71a, 4.73 including 
Diagnostic Codes 5010-5260, 5257, 5314 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in April 1999, prior 
to enactment of the VCAA.  In March 2004, during the pendency 
of this appeal, the AMC sent the veteran a letter advising 
him that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse; the veteran had an 
opportunity to respond prior to the issuance of the 
Supplemental Statement of the Case (SSOCs) in June 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The March 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  As noted above, the veteran had an 
opportunity to respond prior to the issuance of the SSOC in 
June 2006.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision on appeal was issued prior 
to the enactment of VCAA.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2004 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the SSOCs in June 
2006.  

Further, the RO sent the veteran a final letter in September 
2006 advising him that the file was being forwarded to the 
Board for appellate review, but that he could still send 
additional evidence directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC and SSOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
done in the September 2006 letter cited above.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations to support appellate review of the issue on 
appeal, and he was afforded a hearing before the Board in 
which he and his wife presented oral argument in support of 
his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an initial rating 
higher than 10 percent for the service-connected degenerative 
arthritis of the right knee.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The rating for the disability has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5260 (limitation of 
flexion) and 5261 (limitation of extension).  A claimant may 
be entitled to separate ratings for limitation of motion 
under DCs 5260 and/or 5261, and also for recurrent 
subluxation or lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (July 13, 1998) to the present.  

The evidence reviewed consists of the transcript of the 
veteran's hearing before Board in July 2003, VA outpatient 
treatment records dating from July 1999 through March 2006, 
and reports of VA medical examinations as discussed in detail 
hereinbelow.  

During a VA examination in early March 1999 the veteran 
complained of pain during activity, although only stiffness 
when not in motion.  The veteran was observed to use an 
elastic brace and to walk with a cane.  The examiner noted 
the presence of a flexion deformity of 10 degrees.  

The veteran's range of motion was 10 degrees through 80 
degrees, with considerable pain during motion and significant 
resistance to movement because of guarding.  There is no 
clinical observation of instability.  The right thigh 
measured one-half inch less in circumference than the left 
thigh, and there was considerable wasting of the right 
quadriceps.  

During VA examination in late March 1999 the veteran reported 
intermittent locking and popping throughout the day, and pain 
aggravated by use.  The veteran was observed to use an 
elastic brace and a cane.  His range of motion was 10 degrees 
to 120 degrees with pain at the extremes.  

The examiner noted right thigh atrophy, and noted that the 
right thigh measured one-eighth inch less in circumference 
than the left thigh.   The examiner noted crepitation and 
mild swelling, but the examination is silent in regard to 
observed instability.  

The veteran had a VA clinical examination in July 1999 that 
noted range of motion to 110 degrees, with mild pain on 
flexion.  

During a VA examination in December 2000 the veteran 
complained of constant pain with grinding and swelling.  The 
veteran reported that he had been wearing his brace 
constantly; without the brace he experienced weakness, 
fatigability, and occasional giving out.  

The veteran was observed to wear a hinged brace and to walk 
with a cane. Range of motion was 0 to 125 degrees with 
guarding; the veteran reported constant pain no worse with 
motion than at rest.  The right quadriceps measured 8 cm. 
less in circumference than the left quadriceps.  The 
examination is silent in regard to observed instability.  

In July 2003 the veteran testified that he wears a knee brace 
at all times, and that he sometimes experiences locking or 
the sensation that the kneecap is being pulled out.  However, 
he has never experienced actual separation.  

The veteran's wife testified that she has observed the 
veteran in occasional severe pain due to the right knee, 
sometimes to the point of requiring hospital treatment; she 
also testified that the right quadriceps muscle is very 
flaccid.  

The veteran had a VA examination in June 2004 during which he 
was observed to use a four-wheel walker for ambulation, and 
to be wearing a knee brace for support.  

The right thigh was one-half inch smaller in circumference 
than the left thigh.  Range of motion was 0 degrees to 130 
degrees, with pain beginning at 100 degrees.  Significantly, 
the examiner noted that there was no patello-femoral 
instability.  

The veteran's chart was reviewed by a VA physician in July 
2004, who noted the comments of the recent examiner.  The 
reviewer stated that in his opinion the knee pain would 
result in additional weakness, incoordination and 
fatigability.  

The reviewer also noted that the weakness in the right lower 
extremity, along with the right knee meniscus tear 
demonstrated by magnetic resonance imaging (MRI)analysis, 
along with pain secondary to the arthritis in the right knee, 
could result in some instability of the knee right knee.  

The veteran had a VA examination in October 2005.  He was 
again observed to ambulate using a wheeled walker.  The 
veteran reported right knee pain that would sometimes stop 
him in his tracks, and also reported occasional feeling of 
instability.  However, there was no instability on 
examination.  His range of motion of the right knee was full 
extension and flexion to 120 degrees, with pain.  

The veteran had a VA examination in March 2006 in which the 
examiner noted that there was patello-femoral discomfort but 
no instability.  His range of motion of the right knee was 
"almost full" extension and flexion to 125 degrees, with 
pain at the last 10-15 degrees of flexion.  The left and 
right thighs measured "about the same" in circumference.   

Based on the evidence above, the Board finds that a rating 
higher than 10 percent for limitation of motion, under DC 
5260 and DC 5261, is not warranted.  The veteran has been 
able on examination to achieve full or nearly-full extension 
and flexion of 100 degrees or more; as noted above, the 
current 10 percent rating requires flexion limited to 45 
degrees, and the higher 20 percent rating requires flexion 
limited to 30 degrees.  

The current 10 percent rating therefore amply compensates the 
veteran for the additional loss of function due to pain and 
weakness noted on examination.  

However, the Board finds that the veteran is entitled to a 
separate rating for instability.  The veteran and his wife 
testified, and examiners noted, that the veteran has worn a 
brace on his right knee since approximately 1998.  

Although there is no clinical evidence of actual subluxation 
or instability, the VA reviewer in June 2004 stated that 
there could be right knee instability due to the combined 
effects of weakness in the lower extremity, right knee 
meniscus tear, and pain due to the arthritis.  

The Board accordingly finds that the veteran has instability 
to a slight degree, and a separate rating of 10 percent under 
DC 5257 is warranted.  The veteran does not have a moderate 
disability because the instability appears to be well 
controlled by the brace; also, there is no evidence that he 
has ever actually had separation of the joint.  

Finally, the medical evidence shows that the veteran has 
wasting and atrophy of the right thigh muscles.  To the 
extent that any associated disability does not constitute 
pyramiding, the veteran may be entitled to separate 
compensation.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225.  

Injuries to the muscles are rated under 38 C.F.R. § 4.73.  
Specific to this case is Muscle Group XIV, rated under the 
provisions of DC 5314, with rating criteria as follows.

A noncompensable rating is assigned for a "slight" 
disability.  This level of disability is associated with no 
evidence of fascial defect, atrophy, impaired tonus, or 
impairment of function.  See 38 C.F.R. § 4.56(d)(1)(iii).  

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. 
§ 4.56(d)(2)(iii).  

A 20 percent rating is assigned for a "moderately severe" 
level of disability.  This level of disability is associated 
with objective findings such as indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared to the sound side, and tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. 
§ 4.56(d)(3)(iii).  

A 30 percent rating is assigned for a "severe" level of 
disability.  This level of disability is associated with 
objective findings such as muscles swell and harden 
abnormally on contraction, and tests of strength, endurance, 
or coordinated movements compared with the uninjured side 
indicate severe impairment of function.  

In this case, examination since the date of service 
connection has shown loss of muscle substance of the right 
thigh muscles.  The criteria for a 10 percent rating for 
moderate impairment are accordingly met.   The criteria for a 
higher rating are not met because there are comparative tests 
of strength and endurance on which to base a rating of 20 
percent or higher (moderately severe or severe impairment).  

The Board accordingly finds that the criteria for an initial 
rating of 30 percent, but not more, are met.  

In making these determinations the Board has carefully 
considered not only the medical evidence of record, but also 
the veteran's correspondence to VA and the testimony of the 
veteran and his wife.  Even giving full credence to that 
evidence, there is nothing in that correspondence or 
testimony to show that the veteran's disability more closely 
approximates the schedular criteria for the higher (30 
percent) rating under any pertinent DC, including 
consideration of the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case the veteran's symptoms more closely approximate the 
rating for the higher 30 percent rating, and the benefit-of-
the-doubt rule is for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  



ORDER

An increased initial rating of 30 percent for the service-
connected degenerative arthritis of the right knee beginning 
on July 13, 1998 is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  




REMAND

As noted, the RO issued a rating decision in June 2006 that 
granted service connection for degenerative lumbar disc 
disease, L4-L5 and L5-S1, associated with degenerative 
arthritis of the right knee.  That rating decision assigned a 
10 percent rating effective on May 27, 1999.  

The veteran filed a timely NOD in regard to the initial 
rating in July 2006, but the RO has not yet issued a 
Statement of the Case.  

In order to comply with due process requirements, a remand is 
in order for the RO to prepare an SOC on the issue of 
entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative lumbar disc disease.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).  

Thereafter, the RO should return the claim to the Board only 
if the veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown,  10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, this additional matter is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO must take the appropriate 
steps to issue the veteran an SOC 
addressing the issue of entitlement to an 
initial rating in excess of 10 percent 
for the service-connected degenerative 
lumbar disc disease.  This issuance must 
include all relevant laws and 
regulations, and a complete description 
of the veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  

2.  Thereafter, if the veteran files a 
timely Substantive Appeal on this 
issue, the RO should undertake any 
indicated development and adjudicate 
any pending claim in light of the 
entire evidentiary record.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the veteran until he is notified.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


